DYKMAN, J.
The plaintiffs in this action made a contract with Maltby Gr. Lane to build certain bulkheads at Ft. Hamilton, the construction of which required an excavation in the ground, under water, for their reception. The defendant is engaged in the business of dredging, and, as the result of a conversation between one of the plaintiffs and the agent of the defendant, he made a written offer to the plaintiffs, of which the following is a copy.
“Brooklyn, June 13, 1887.
“I, the undersigned, propose and offer to excavate and dredge a trench seven hundred and seventy-five feet in length for crib bottom of thirty feet Wide to the depth of twenty feet at mean low water, for the sum of twenty-three hundred dollars; the material so dredged to be deposited mshore, so as not to interfere with said trench.
“Respectfully, yours, W. M. Tebo, Bentley.
“To R. Cronin & Sons.”
The proposition was accepted verbally, and the defendant was directed to proceed with the work, which he did in a few days thereafter. He was prevented by the shore inspector from dumping the material inshore, and carried the same to sea until about the 7th day of July, when he ceased to work, and did no more dredging thereafter. This action is for the recovery of damages sustained by the plaintiffs in consequence of the failure of the defendant to complete his contract, and for services in driving some piles. There seems to have been no dispute respecting ■ the claim of the plaintiffs, but the defendant set up a counterclaim of $1,444.51 for the work he actually did under the contract. The counterclaim is based upon the theory that the contract secured to the defendant the right to dump the excavated material inshore; that it was the duty of the plaintiffs to furnish that place of deposit, under the contract, and, as they failed to perform that portion of the contract on their part, the defendant was justified in the abandonment of the work, and entitled to compensation for what he had done under the contract. The trial judge decided against the defendant, and directed a verdict in favor of the plaintiffs for $589.39. The defendant has appealed *646from the judgment entered upon the verdict, and from the order denying a motion for a new trial upon the minutes of the court.
It is true that the last clause of the defendant’s offer states that the material dredged was to be deposited inshore, and both parties intended and expected to have it so placed. Under all the circumstances, however, it cannot be assumed that the plaintiffs undertook to furnish the place designated as a dumping ground. The contract was formed by the acceptance of the defendant’s offer. The plaintiffs made no stipulation, and in respect to the ground designated in the offer they could make none. They had no control over the place, and could grant no privilege in respect thereto. Their acceptance of the defendant’s offer constituted an assent to the propositions contained therein, but they made no stipulation on their part. In the absence of 'an express undertaking, the law, in its interpretation of the transaction, implies an obligation on the part of the defendant to perform the services according to his proposition for the price named, and against the plaintiffs it implies a duty to allow the defendant to do the work, and pay him the price stipulated therefor. Such were the legal obligations of the parties. The contract was entire, with no provision for payment until the work was completed; and as the defendant abandoned the contract, and failed to perform it, he is entitled to no compensation for what he did. In respect to the new arrangement between the parties, upon which the defendant now insists, it is sufficient to say that it was not pleaded, and has no consideration for its support. Our view is justified by all the facts and circumstances surrounding the transaction. The defendant knew the plaintiffs were contractors to lay down the crib work for certain fillings. They had no control of the premises, and no more power to obtain permission to leave the material inshore than the defendant. He did not require them to furnish a place for the deposition of the excavated material, or to obtain permission to lay it down inshore. He merely said it was to be so laid down, and they assented, and so they were bound to make no interference in that respect. Our conclusion is that the proper disposition was made of the case, and the judgment and order should be affirmed, with costs.
PRATT, J., concurs.